DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 17 March 2020. Claims 1 - 11, 13 and 14 are currently pending. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities: Lines 5 - 6 of claim 3 recite, in part, “a region where the fields of view of the plurality of imaging apparatuses” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --a region the points. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Lines 5 - 6 of claim 4 recite, in part, “a region where the fields of view of the plurality of imaging apparatuses” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --a region the points of view of the plurality of imaging apparatuses-- in order to maintain consistency with lines 3 - 4 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 5 of claim 11 recites, in part, “output values of IMU sensors” which appears to contain a minor informality. The Examiner suggests amending the claim to --output values of inertial measurement unit (IMU) [[IMU]] sensors-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Lines 10 - 11 of claim 11 recite, in part, “integrate the position and posture information obtained by analyzing the images” which appears to contain inconsistent claim terminology. The Examiner suggest amending the claim to --integrate the sets of the position and posture information obtained by analyzing the images-- in order to maintain consistency with line 9 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Lines 3 - 4 of claim 14 recite, in part, “analyzing each of images” which appears to contain a grammatical error. The Examiner suggests amending the claim to --analyzing each of a plurality of images-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a plurality of imaging apparatuses configured to capture”, “an information processing apparatus configured to analyze”, “a local information generation apparatus configured… to analyze”, “a local information generation section configured to analyze”, “a position and posture information generation section configured to transform”, “an imaging apparatus switching section… switches”, “a transformation parameter acquisition section… acquires”, “a sensor value acquisition section configured to acquire” and “a sensor value transmission section configured to transmit” in claims 1 - 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 - 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the image captured by the imaging apparatus of interest" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the imaging apparatus of interest" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the position and posture information regarding the target in a camera coordinate system of the imaging apparatus of interest" in lines 6 - 8. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the image captured by the imaging apparatus connected with an own apparatus" in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the imaging apparatus connected with an own apparatus" in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the position and posture information regarding the target in the camera coordinate system of the connected imaging apparatus" in lines 12 - 15. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the camera coordinate system of the connected imaging apparatus" in lines 14 - 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the sets of the position and posture information acquired from the local information generation apparatus" (emphasis added) in lines 19 - 21. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the imaging apparatus as a source" in lines 8 - 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the positions and postures of the imaging apparatuses" in lines 8 - 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the camera coordinate systems of the imaging apparatuses" in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 5 recites the limitation "the position and posture information subsequent to the coordinate transformation" in lines 8 - 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the position and posture information prior to the coordinate transformation" in lines 10 - 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the imaging apparatus as a source" in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which imaging apparatus, and thus which position and posture of the imaging apparatus, “the imaging apparatus” recited on lines 8 - 9 of claim 6 is referencing. Is it referring to one of the “plurality of imaging apparatuses”  recited line 3 of claim 1, and if so which one, is it referring to “the imaging apparatus of interest” recited on line 5 of claim 2, “the imaging apparatus connected with an own apparatus” recited on lines 11 - 12 of claim 2 or “the imaging apparatus as a source” recited on lines 3 - 4 of claim 6? Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claim as referencing any one of the aforementioned imaging apparatuses.
Claim 10 recites the limitation "the process time of the information processing apparatus" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the transformation parameters" in lines 10 - 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which position and posture information regarding the target in the camera coordinate system “the position and posture information regarding the target in the camera coordinate system” recited on lines 13 - 14 of claim 11 is referencing. Is it referring to “the position and posture information regarding the target in a camera coordinate system of the imaging apparatus of interest” recited on lines 6 - 8 of claim 2 or “the position and posture information regarding the target in the camera coordinate system of the connected imaging apparatus” recited on lines 12 - 15 of claim 2? Clarification and appropriate correction are required. For purposes of examination, the Examiner will 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer program which is neither a process, a machine, manufacture, nor composition of matter. The Examiner suggests amending the claim so that it is directed towards one of the four categories of patent eligible subject matter, for example, “A non-transitory computer-readable medium storing a computer program for a computer[[,]] which, when executed by the computer, causes the computer to carry out operations comprising:...”. Any amendments to the claims should be commensurate with the instant disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 - 9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,982,208. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 7 - 9, 13 and 14 would have been obvious over and/or obvious variations of claim 4 of U.S. Patent No. 8,982,208.
a.	With regards to instant claims 1 and 13; Instant claims 1 and 13 differ from claim 4 of U.S. Patent No. 8,982,208 in variations of wording and in that instant claims 1 and 13 additionally require “captur[ing] images… at a predetermined rate” and “generat[ing] and output[ting] final position and posture information at a predetermined rate”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 4 of U.S. Patent No. 8,982,208 to include capturing images a predetermined rate and generating and outputting the combined metadata (corresponding to the instant applications final position and posture information) at a predetermined rate. These modifications would have been prompted in order to enhance claim 4 of U.S. Patent No. 8,982,208 by allowing for the combined metadata, which is a combination of second metadata generated by respective analysis of images captured from first and second image capturing apparatuses and that specifies a head orientation of the head and position of facial features of the face of the person, to be generated and output at a suitable frequency to enable tracking of the person over a period of time. These modifications could be completed according to well-known techniques in the art and would likely yield predictable results, in that claim 4 of U.S. Patent No. 8,982,208 would capture 
b.	With regards to instant claims 7 - 9; Instant claims 7 - 9 additionally differ from claim 4 of U.S. Patent No. 8,982,208 in that instant claims 7 - 9 additionally require “wherein the plurality of imaging apparatuses are disposed in a predetermined arrangement on a plane provided in real space”, “wherein the plurality of imaging apparatuses are disposed on a plurality of planes provided in parallel with each other in the real space, the imaging apparatuses being arranged in such a manner that imaging planes thereof face one another” and “wherein the plurality of imaging apparatuses are disposed on a plurality of planes encircling a movable range of the target”, respectively. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify claim 4 of U.S. Patent No. 8,982,208 to include arranging the plurality of image capture apparatus in the aforementioned described arrangements. These modifications would have been prompted in order to enhance claim 4 of U.S. Patent No. 8,982,208 by ensuring that the plurality of image capture apparatuses are set up in such a manner so as to guarantee that images of the person are able to be captured from a plurality of 
c.	With regards to instant claim 14; Instant claim 14 differs from claim 4 of U.S. Patent No. 8,982,208 in variations of wording and in that instant claim 14 additionally requires that the system is implemented as a “computer program for a computer”, “images… captured… at a predetermined rate” and “generat[ing] and output[ting] final position and posture information at a predetermined rate”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 4 of U.S. Patent No. 8,982,208 to include implementing the system as a computer program for a computer, capturing images a predetermined rate and generating and outputting the combined metadata (corresponding to the instant applications final position and posture information) at a predetermined rate. These modifications would have been prompted in order to enhance claim 4 of U.S. Patent No. 8,982,208 by enabling changes to the system to be easily carried out via .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 - 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Csaszar et al. U.S. Publication No. 2013/0076616 A1.

-	With regards to claim 1, Csaszar et al. disclose an information processing system (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) comprising: a plurality of imaging apparatuses (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0086, Pg. 6 ¶ 0088 - 0090) configured to capture images of a target from different points of view at a predetermined rate; (Csaszar et al., Figs. 1A, 1B & 1D, Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0063 and 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096) and an information processing apparatus (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured to analyze each of the images covering the target captured by the plurality of imaging apparatuses so as to individually acquire sets of position and posture information regarding the target, (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0064 and 0070, Pg. 

-	With regards to claim 7, Csaszar et al. disclose the information processing system according to claim 1, wherein the plurality of imaging apparatuses are disposed in a predetermined arrangement on a plane provided in real space. (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0086, Pg. 6 ¶ 0088 [“an array of cameras 104A-104D” and “It should be understood that the SOE 100 may include more (e.g., six cameras, eight cameras, etc.) or fewer (e.g., two cameras) cameras or sensors without departing from the scope or spirit of the SOE. In addition, although the cameras or sensors are disposed symmetrically in the example embodiment, there is no requirement of such symmetry in the SOE 100. Any number or positioning of cameras or sensors that permits the location, orientation, and movement of the user's hands may be used in the SOE 100”]) 



-	With regards to claim 9, Csaszar et al. disclose the information processing system according to claim 7, wherein the plurality of imaging apparatuses are disposed on a plurality of planes encircling a movable range of the target. (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0038 - 0043, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089, 0091 and 0093 - 0095 [“an array of cameras 104A-104D” and “It should be understood that the SOE 100 may include more (e.g., six cameras, eight cameras, etc.) or fewer (e.g., two cameras) cameras or sensors without departing from the scope or spirit of the SOE. In addition, although the 

-	With regards to claim 13, Csaszar et al. disclose a target information acquisition method (Csaszar et al., Abstract, Figs. 1A, 1D & 7, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 9 ¶ 0128 - 0130, Pg. 10 ¶ 0163, Pg. 27 ¶ 0456 - 0457, Pg. 33 ¶ 0658 and 0663) comprising: causing a plurality of imaging apparatuses (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0086, Pg. 6 ¶ 0088 - 0090) to capture images of a target from different points of view at a predetermined rate; (Csaszar et al., Figs. 1A, 1B & 1D, Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0063 and 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096) and causing an information processing apparatus (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) to analyze each of the images covering the target captured by the plurality of imaging apparatuses so as to individually acquire sets of position and posture information regarding the target, (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0064 and 0070, Pg. 5 ¶ 0086, Pg. 6 ¶ 0096, Pg. 9 ¶ 0128, Pg. 24 ¶ 0312 and 0336, Pg. 26 ¶ 0424 [“Each sensor estimates the pose of each tag within its sensing volume”]) the information processing apparatus being further caused to use one of the sets of the position and posture 

-	With regards to claim 14, Csaszar et al. disclose a computer program for a computer, (Csaszar et al., Fig. 1A, Pg. 2 ¶ 0046, Pg. 5 ¶ 0086, Pg. 6 ¶ 0091 - 0092, Pg. 9 ¶ 0128 - 0131, Pg. 19 ¶ 0269 - 0270, Pg. 22 ¶ 0292, Pg. 23 ¶ 0306 - 0307, Pg. 26 ¶ 0439, Pg. 30 ¶ 0559 - 0560, Pg. 33 ¶ 0658 - 0661) comprising: by an information processing apparatus, (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) analyzing each of images covering a target captured by a plurality of imaging apparatuses from different points of view at a predetermined rate (Csaszar et al., Figs. 1A, 1B & 1D, Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0063 and 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096) so as to individually acquire sets of position and posture information regarding the target; (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0064 and 0070, Pg. 5 ¶ 0086, Pg. 6 ¶ 0096, Pg. 9 ¶ 0128, Pg. 24 ¶ 0312 and 0336, Pg. 26 ¶ 0424 [“Each sensor estimates the pose of each tag within its sensing volume”]) and using one of the sets of the position and posture information to generate and output final position and posture information at a predetermined rate. (Csaszar et al., Pg. 3 ¶ 0048 - 0056 and 0059, Pg. 4 ¶ 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096, Pg. 9 ¶ 0128 - 0131, Pg. 19 ¶ 0269, Pg. 24 ¶ 0318, 0321 - 0323, 0343 and 0353 - 0357) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Csaszar et al. U.S. Publication No. 2013/0076616 A1 as applied to claim 1 above, and further in view of Samples et al. U.S. Publication No. 2018/0330521 A1.

-	With regards to claim 2, Csaszar et al. disclose the information processing system according to claim 1, further comprising: a local information generation apparatus (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured to be connected with the imaging apparatuses to analyze the image captured by the imaging apparatus of interest so as to acquire the position and posture information regarding the target in a camera coordinate system of the imaging apparatus of interest, (Csaszar et al., Fig. 1A, Pg. 2 ¶ measure in coordinates either the position and posture information acquired by the local information generation section or one of the sets of the position and posture information acquired from the local information generation apparatus so as to generate position and posture information in a world coordinate system common to the imaging apparatuses. (Csaszar et al., Fig. 7, Pg. 3 ¶ 0048, 0050 and 0053 - 0054, Pg. 3 ¶ 0058 - Pg. 4 ¶ 0060, Pg. 4 ¶ 0063, Pg. 6 ¶ 0095 - 0096, Pg. 8 ¶ 0113 - 0117, Pg. 10 ¶ 0169 - 0170, Pg. 20 ¶ 0276, Pg. 24 ¶ 0311 - 0312, 0315 - 0317, 0334 and 0344 - transforming in coordinates position and posture information so as to generate position and posture information in a world coordinate system. Pertaining to analogous art, Samples et al. disclose a position and posture information generation section (Samples et al., Abstract, Figs. 4, 5, 7 & 27, Pg. 1 ¶ 0032 - 0033, Pg. 2 ¶ 0035, Pg. 13 ¶ 0134, Pg. 14 ¶ 0139 - 0147) configured to transform in coordinates either the position and posture information acquired by the local information generation section or one of the sets of the position and posture information acquired from the local information generation apparatus so as to generate position and posture information in a world coordinate system common to the imaging apparatuses. (Samples et al., Figs. 4 & 5, Pg. 2 ¶ 0038 - Pg. 3 ¶ 0043, Pg. 3 ¶ 0049 - 0052, Pg. 12 ¶ 0123 - 0126) Csaszar et al. and Samples et al. are combinable because they are both directed towards utilizing a plurality of cameras and image processing techniques to determine position and posture information of an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Csaszar et al. with the teachings of Samples et al. This modification would have been prompted in order to enhance the base device of Csaszar et al. with the well-known and applicable technique Samples et al. applied to a comparable device. Transforming in coordinates position and posture information so as to generate position and posture information in a world 

-	With regards to claim 3, Csaszar et al. in view of Samples et al. disclose the information processing system according to claim 2, wherein the information processing apparatus includes an imaging apparatus switching section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured such that when the target is in a region where the fields of view of the plurality of imaging apparatuses overlap with each other and when the target meets a predetermined condition, the imaging apparatus switching section switches the imaging apparatus as a source from which to acquire the position and posture information to be transformed in coordinates. (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0056, Pg. 4 ¶ 0070, Pg. 23 ¶ 0306 - 0307, Pg. 24 ¶ 00340 - 0342 and 0346 - 0358) 

-	With regards to claim 4, Csaszar et al. in view of Samples et al. disclose the information processing system according to claim 2, wherein the information processing apparatus includes a transformation parameter acquisition section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured such that when the target is in a region where the fields of view of the plurality of imaging apparatuses overlap with each other, the 

-	With regards to claim 5, Csaszar et al. in view of Samples et al. disclose the information processing system according to claim 4, wherein when the position and posture information regarding the target in each of the camera coordinate systems is transformed in coordinates into information in a world coordinate system, the transformation parameter acquisition section obtains the 

-	With regards to claim 6, Csaszar et al. in view of Samples et al. disclose the information processing system according to claim 4, wherein in a period other than a timing at which the imaging apparatus as a source from which to obtain the position and posture information is switched, the 

-	With regards to claim 10, Csaszar et al. in view of Samples et al. disclose the information processing system according to claim 2, the local information generation apparatus further generating the timestamp in the process time of the information processing apparatus and attaching the generated timestamp to the position and posture information regarding the target in the camera coordinate system (Csaszar et al., Pg. 3 ¶ 0048, Pg. 10 ¶ 0163, Pg. 20 ¶ 0278 - Pg. 21 ¶ 0280, Pg. 23 ¶ 0302) when the position and posture information regarding the target in the camera coordinate system is transmitted to the information processing apparatus. (Csaszar et al., Pg. 2 ¶ 0045 - Pg. 3 ¶ on a basis of a round-trip propagation time for signals, the local information generation apparatus further generating the timestamp in the process time of the information processing apparatus using the transformation parameters. Pertaining to analogous art, Samples et al. disclose wherein the local information generation apparatus acquires parameters for transforming a timestamp by measuring relations between a process time of the own apparatus and the process time of the information processing apparatus on a basis of a round-trip propagation time for signals, (Samples et al., Pg. 3 ¶ 0046 - 0048, Pg. 8 ¶ 0089 - 0091, Pg. 9 ¶ 0100 - Pg. 10 ¶ 0102, Pg. 10 ¶ 0104 - 0108, Pg. 11 ¶ 0110 and 0115 - 0117) the local information generation apparatus further generating the timestamp in the process time of the information processing apparatus using the transformation parameters and attaching the generated 

-	With regards to claim 11, Csaszar et al. in view of Samples et al. disclose the information processing system according to claim 2, wherein the information processing apparatus includes a sensor value acquisition section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured to acquire output values of IMU sensors disposed in the target, (Csaszar et al., Pg. 5 ¶ 0073, Pg. 19 ¶ 0269 - 0270, Pg. 20 ¶ 0275 - 0279, Pg. 23 ¶ 0300 - 0302) and a sensor value transmission section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 -  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. U.S. Publication No. 2015/0043770 A1; which is directed towards a system for tracking a real-world pose of a target utilizing a pose information of the target acquired from a plurality of sensors including an inertial measurement unit.
Lane et al. U.S. Publication No. 2012/0156652 A1; which is directed towards a system for tracking position and orientation of one or more individuals using an array of motion capture video cameras arranged around a periphery of a capture volume.
Latta et al. U.S. Publication No. 2013/0326364 A1; which is directed towards a system and method for determining the position and orientation of targets in a three-dimensional space utilizing a plurality of cameras wherein positions of the plurality of cameras are calibrated with respect to each other and wherein timestamps of the plurality of cameras are synchronized with respect to each other. 
Tomlin et al. U.S. Publication No. 2016/0210783 A1; which is directed towards a system and method for capturing images of an environment 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ERIC RUSH/Primary Examiner, Art Unit 2667